Citation Nr: 0301486	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973 in the Marine Corps.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1997 rating 
decision rendered by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
The veteran presented testimony at a hearing before the 
undersigned Member of the Board sitting at the RO in 
October 2000.  A transcript of this hearing was prepared 
and is associated with the claims folder.

In December 2000, the Board remanded the case to the RO 
for further development.  The RO has complied with the 
development request and the case is returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The medical evidence does not show that the veteran 
has a current diagnosis of PTSD.

3.  The medical evidence shows that the veteran is 
presently diagnosed with an adjustment disorder that VA 
psychiatrists have opined is not related to his active 
military service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.303, 
3.304, 3.306 (1998), (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is 
complete. 

The VCAA provides that upon receipt of an application for 
VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2002).  The veteran was informed of the 
information necessary to substantiate his claim by means 
of a statement of the case and supplemental statements of 
the case issued during the course of this appeal.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced, nor does the 
evidence show, the existence of any additional medical 
evidence that is not presently associated with the claims 
folder and which is obtainable.  According, the Board 
finds that VA's duty to assist the claimant in this regard 
is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(c)(2002).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2002).  In this regard, 
the Board issued the December 2000 Remand in order to 
obtain an examination report and medical opinion.  The RO 
complied with this request and a copy of a June 2001 
examination report and a January 2002 addendum to the 
report are associated with the claims folder. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The 
veteran has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA 
has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit herself. 
Accordingly, the Board finds that the requirements set 
forth in the VCAA with regard to notice and development of 
the appellant's claim, have been satisfied, and that 
returning the case to the RO to consider the requirements 
of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 

In general service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD now requires:  medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  Prior to 
the effective date of 38 C.F.R. § 3.304(f) on June 18, 
1999, and at the time the veteran filed his claim for 
service connection for PTSD, the requirements for service 
connection for PTSD were:  medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Generally, when a law or 
regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
the Board finds that the new regulation is potentially 
more beneficial in this veteran's case because it only 
requires medical evidence of a current diagnosis of PTSD 
in accordance with DSM-IV, but no longer requires a 
"clear" diagnosis of PTSD (which could include a diagnosis 
based on a version of DSM prior to the DSM-IV). 

In adjudicating a claim for service connection for PTSD, 
the evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement 
to service connection for PTSD will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that 
the testimony is found to be satisfactory, that is, not 
contradicted by service records, and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During his October 2000 Travel Board Hearing, the veteran 
asserted that he has PTSD that resulted from three days of 
bread and water confinement in October 1972 in his ship's 
brig.  According to the veteran's service personnel 
records, this disciplinary action was taken as the veteran 
failed to comply with restrictions placed upon him as 
punishment for disobeying numerous lawful orders of his 
superiors.  The veteran described the ship's brig as a 
small cage-like area in the bowels of the ship, with tight 
breathing and a hot pipe that would burn him if he turned 
too far.  However, his service medical records are silent 
for any complaints, treatment, or diagnosis of burns 
related to his confinement.  He stated that it was the 
stress of being in the tight, closed confinement that now 
causes occasional nightmares and flashbacks.  

In the present case, there is no objective evidence that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  While the veteran's service personnel 
records show that he was served in the contiguous waters 
of the Republic of Vietnam with a military occupational 
specialty of combat engineer, he earned no combat 
decorations, medals, badges, ribbons, or awards.  
Moreover, the veteran does not even allege that his 
claimed in-service stressful stressors were related to 
combat with the enemy in service.  Based on the foregoing, 
the Board finds that the veteran did not engage in combat 
with the enemy and that the reported stressor is not 
claimed to be related to combat.

While service personnel records show that he veteran 
served time in the brig as he alleges, the evidence does 
not show that he has a present acquired psychiatric 
disorder, to include PTSD, that developed as a result of 
his active military service.  While his service medical 
records include a notation that he was seen for a 
psychiatric consultation in July 1972, prior to his 
confinement in the brig.  The service medical records do 
not contain any clinical psychiatric findings.  Similarly, 
no psychiatric findings are noted in the veteran's April 
1973 separation examination report.

A July 1980 report from the Western Mental Health Center 
shows that the veteran was referred to them in July 1978 
because of bizarre behavior in church.  His initial 
diagnosis was paranoid schizophrenia.  He underwent 
psychotherapy with his wife before withdrawing in February 
1979.  An August 1980 VA psychological evaluation noted an 
initial impression of schizoaffective psychosis.  In 
September 1996, the veteran was hospitalized with a 
diagnosis of adjustment disorder with depressed mood.  

A February 1999 VA general medical examination report 
noted a diagnosis of "psychiatric difficulties with a 
history of depression and anxiety problems on a chronic 
basis which would appear to have begun during his term of 
service and do appear significant at this time."  However, 
there was no definitive psychiatric diagnosis and no 
diagnosis of PTSD.  The examination report also notes that 
no medical records were available for review.  Due to 
deficiencies in the February 1999 examination report and 
as the veteran had not been afforded a recent psychiatric 
examination, the Board remanded the case to the RO in 
December 2000 for such evaluation.    

The veteran reported for a VA psychiatric examination in 
June 2001.  The veteran reported that he was married to 
his first wife from 1973 to 1979; however, the marriage 
ended in divorce.  He reported that he beat his wife after 
his return from Vietnam.  He married his second wife in 
1989, but had been separated from her for two years.  He 
reported problem with domestic violence in his present 
marriage.  He reported that he was attached to the Navy 
during Vietnam and was not a part of the ground force in 
Vietnam.  His main duty was guard duty onboard a ship and 
he reported that he would throw grenades over the side of 
the ship to keep away the enemy.  He had two Article XV 
courts martial during active service.  Following his 
second court martial, he was placed in a "cage" for three 
days and was only served two slices of bread and a glass 
of water each day.  He described the cell as being six 
feet by ten feet with one wall lined with pipes.  He 
reported that he felt that he was going to die.  Based on 
his examination of the veteran, the examiner felt that the 
veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  It was noted that "the in-service stressors 
reported, current symptomatology, and the linkage between 
the two do not warrant such a diagnosis."  An Axis I 
diagnosis of adjustment disorder with depressed mood and 
conduct disorder with a partner relational problem, 
alcohol dependency, and polysubstance abuse, in remission, 
was rendered.  An Axis II diagnosis of personality 
disorder, not otherwise specified was also rendered.  The 
examiner concluded by opining that "the veteran's 
psychiatric problems did not have their origin in his 
military service."

The June 2001 VA psychiatric examination was returned to 
the VA Medical Center for clarification of the findings 
and a review of the claims folder.  In a January 2002 
addendum, a VA psychiatrist noted that the original 
examiner had retired.  However, the prior examination 
report was reviewed along with the veteran's claims folder 
by another psychiatrist.  This examiner agreed with the 
prior opinion that the veteran's psychiatric problems did 
no have their origin in his military service and that the 
veteran did not satisfy the criteria for a diagnosis of 
PTSD.  The examiner noted that the prior diagnoses of an 
adjustment disorder and a personality disorder were 
supported by the evidence.  The examiner noted that the 
veteran's service medical records showed no complaints of, 
treatment for, or diagnosis of any psychiatric condition 
while on active duty.  The examiner concluded by indicated 
that he concurred with the June 2001 opinion that the 
veteran does not have PTSD and that his present adjustment 
disorder is not related to his military service.  

After a review of the evidence, the Board finds that the 
credible evidence of record does not show that the veteran 
has a current diagnosis of PTSD as contemplated under the 
current version of 38 C.F.R. § 3.304(f). Similarly, the 
evidence does not show that the veteran has a "clear" 
diagnosis of PTSD as contemplated under the prior version 
of 38 C.F.R. § 3.304(f).  On the contrary, the recent June 
2001 VA examination report and January 2002 addendum 
indicate that the veteran does not have a diagnosis of 
PTSD.  This conclusion is supported by the other medical 
evidence of record which show that the veteran has a 
variously diagnosed psychiatric disorder, other than PTSD.  
Accordingly, service connection for PTSD is not warranted.  
38 C.F.R. § 3.304(f) (1998), (2002).  

The Board has considered the veteran's assertions that he 
presently has PTSD related to his active service.  
However, while entirely competent to report his symptoms 
both current and past, the veteran has presented no 
clinical evidence or medical opinion indicating either a 
clear or current diagnosis of PTSD.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his 
contentions with regard to a diagnosis of PTSD to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Having determined that service connection for PTSD is not 
warranted, it is necessary to determined whether the 
veteran has an acquired psychiatric disorder, other than 
PTSD, that would warrant a grant of service connection.  
Other than PTSD, the evidence shows that the veteran has 
been diagnosed with an acquired psychiatric disorder, 
variously diagnosed as an adjustment disorder with 
depressed mood, schizophrenia, schizoaffective psychosis, 
and anxiety.  While a VA examiner in February 1999 opined 
that the veteran's psychiatric difficulties began during 
active service, the examination report noted that the 
veteran's medical records were not available for review.  
The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that this examiner reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion 
on an independent basis.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 
(1993).  Accordingly, the Board must find the February 
1999 opinion to be unpersuasive as to the relation of the 
veteran's acquired psychiatric disorder to service.

The Board has placed higher probative weight on the June 
2001 opinion and subsequent January 2002 addendum.  While 
the examiner that proffered the June 2001 opinion did not 
have the veteran's claims folder or medical records 
available at the time of the examination, the psychiatrist 
that proffered the opinion contained in the addendum did 
review the claims folder and concurred in the opinion.  
These opinions contained a discussion of the veteran's 
pertinent military experiences including his in-service 
disciplinary actions and confinement in the brig as well 
as subsequent psychiatric history.  In addition, these VA 
psychiatrists both opined that the veteran's present 
psychiatric disorders were not related to his active 
military service.  

For the reasons set forth above, the Board concludes that 
the evidence against the award of service connection for 
an acquired psychiatric disorder, to include PTSD, is more 
probative and of greater weight and finds as a matter of 
fact that the an acquired psychiatric disorder was not 
caused by an inservice disease or injury.  Accordingly, 
the Board concludes that the preponderance of the evidence 
is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  It is a 
substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the question of 
whether the evidence establishes a nexus between a present 
acquired psychiatric disorder and the veteran's active 
military service. 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, 
to include PTSD, is denied.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

